       Case 1:20-cv-00051-SPW-TJC Document 22 Filed 09/30/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                              DISTRICT OF MONTANA
                                 BILLINGS DIVISION



                                             CV-20-51 -BLG-SPW-TJC
 MICHAEL DORAN,et al,

                       Plaintiffs,                 ORDER


 vs.



PORCH.COM INC., a Delaware
 corporation; et al.

                       Defendants.



       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS HEREBY ORDERED:


       1.    The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry ofjudgment.

       2.    Pursuant to 28 U.S.C. §636(b)(1)(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings offact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(1)(A).
Case 1:20-cv-00051-SPW-TJC Document 22 Filed 09/30/20 Page 2 of 2
